Fourth Court of Appeals
                                San Antonio, Texas
                                      August 16, 2018

                                    No. 04-18-00069-CV

                       IN THE INTEREST OF S.M.G., A CHILD,

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA01207
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       The appellee’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to September 4, 2018.

                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court